Name: Commission Regulation (EC) No 260/94 of 3 February 1994 suspending advance fixing of the import levy for broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 31 /28 Official Journal of the European Communities 4. 2. 94 COMMISSION REGULATION (EC) No 260/94 of 3 February 1994 suspending advance fixing of the import levy for broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1544/93 (2), and in particular the first paragraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; whereas this provision may be applied only, as deemed necessary, for a strictly specified period ; whereas the application of the provisions in question should therefore be suspended until 4 March 1994 in order to enable an assessment of the impact of the measure on trade flows ; Whereas there is danger, given the reduction of the levy on broken rice, that if existing arrangements are adhered to, levies could be fixed in advance for quantities conside ­ rably in excess of the quantities which might be envi ­ saged under normal conditions ; Whereas Commission Regulation (EEC) No 999/90 (3), as amended by Regulation (EEC) No 560/91 (4), lays down rules covering the importation of broken rice originating in the ACP States ; whereas those rules provide for advance fixing of the import levy ; whereas, for the purpose of applying those rules, the procedure of advance fixing of the levies on broken rice imported from the ACP States should therefore be maintained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Advance fixing of the import levy for the products referred to in Article 1 (b) of Regulation (EEC) No 1418/76 is hereby suspended from 4 February to 4 March 1994. 2. Paragraph 1 shall not apply to products imported under the arrangements laid down in Regulation (EEC) No 999/90 . Article 2 This Regulation shall enter into force on 4 February- 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 154, 25. 6. 1993, p. 5. (J) OJ No L 101 , 21 . 4. 1990, p. 20. (4) OJ No L 62, 8 . 3 . 1991 , p. 26.